Citation Nr: 1019163	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  02-04 733	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for a lumbosacral spine 
disorder, currently evaluated as 20 percent disabling on the 
basis of orthopedic manifestations; and for radiculopathy of 
the left and right lower extremities, as neurologic 
manifestations of the back disability, each evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel
INTRODUCTION

The Veteran had active service from December 1990 to June 
1991.  The Veteran also had just under 6 months of active 
service in the early 1970s and numerous years of service in 
the Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The June 2001 decision denied an 
increased rating for a service-connected low back disability.

The Veteran appeared at a March 2006 hearing before a 
decision review officer at the RO and in November 2006 
appeared before the undersigned Veterans Law Judge in a 
videoconference hearing at the RO.  Transcripts are of 
record.

This matter was remanded by the Board in March 2007 for 
proper VCAA notice, private medical records, and a VA 
examination.  In August 2008, the Board remanded the 
Veteran's claim for clarification of medical evidence.

In an April 2009 decision, the Board granted service 
connection for numbness of the right and left lower 
extremities, diagnosed as radiculopathy on the right and 
sciatic neuropathy on the left and determined to be 
manifestations of the Veteran's service-connected back 
disability.  The Board then remanded the Veteran's claim for 
an increased disability evaluation for a lumbosacral spine 
disorder for further development.

In a December 2009 rating decision, the RO granted a 10 
percent disability rating for radiculopathy of each lower 
left and right extremity, effective December 3, 2001. 

As the Veteran filed a notice of disagreement with the 
evaluation assigned for the lumbosacral spine disorder and as 
the radiculopathy of the left and right lower extremity are a 
result of the Veteran's current low back disorder, the Board 
will address both the lumbosacral spine disorder and the 
resultant radiculopathies in this decision.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by 
pain on use with thoracolumbar spine flexion limited to 90 
degrees; but without listing of the entire spine, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position; loss of lateral motion or abnormal 
mobility on forced motion; severe limitation of motion; 
incapacitating episodes; or more than moderate intervertebral 
disc disease.

2.  The Veteran's low back disability is manifested by mild 
incomplete paralysis of the left and right sciatic nerves 
with pain, numbness, and tingling. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a lumbar strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293-5295 (2002, 
2003), Diagnostic Codes 5010-5243 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for radiculopathy of the left lower extremity have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).

3.  The criteria for an initial rating in excess of 10 
percent for radiculopathy of the right lower extremity have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, and implementing regulations impose obligations on 
VA to provide Veterans with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

For the Veteran's increased rating claim, under the VCAA, VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the Veteran is 
expected to provide; and (4) must request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the Veteran that, to 
substantiate such a claim: (1) the Veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life; (2) if the diagnostic code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran; (3) the Veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating claim, in correspondence sent to the Veteran in July 
2002, March 2006, March 2007, October 2007, and September 
2008. These letters told the Veteran that he could 
substantiate the claim with evidence that the disability had 
worsened, notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
increased rating claim, and identified his duties in 
obtaining information and evidence to substantiate his claim.  

The March 2006 and September 2008 letters further provided 
notice of the type of evidence necessary to establish a 
disability rating and effective date for the claimed 
disability under consideration, in accordance with Dingess.  
The letter told him that he could substantiate the claim with 
evidence of the impact of his disability on employment, 
provided examples of evidence that could substantiate the 
claim, and provided all elements of the notice required by 
Vazquez-Flores. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a Veteran submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran, nonetheless, received 
this notice in the July 2002, March 2006, March 2007, October 
2007, and September 2008 letters.

The notice in this case was provided after the initial 
adjudication of the claim. This timing deficiency was cured 
by readjudication of the claim in November 2008 and January 
2010 supplemental statements of the case issued after the 
notice was provided. Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a Veteran obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from VA and private treatment providers.  
Additionally, the Veteran was afforded adequate VA 
examinations in response to his claim. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.


The Merits of the Claims

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
In applying these regulations, VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited 
to muscles or nerves.  These determinations are, if feasible, 
be expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).


Low Back Disability

Background

In June 2001, the Veteran underwent a VA examination and 
reported that his low back condition had worsened.  He stated 
that he had worked in a supervisory position at a state 
prison for the past 10 years.  The examiner stated that 
grossly his back was normal and his range of motion, 
especially for a man of his height and weight, was normal.  

His forward flexion was to 90 degrees, retroflexion was to 30 
degrees, lateral flexion 35 degrees on both sides; and, 
rotation was 30 degrees on both sides.  Deep tendon reflexes 
indicated normal patellar and ankle reflexes.  With straight 
leg raising, when the Veteran reached 45 degrees on the left, 
he stated he could not proceed.  On the right, he was able to 
reach up to 60 degrees when his hamstrings tightened and he 
could not proceed. 

In consideration of DeLuca factors, he was able to stand and 
flex to 90 degrees ten times without any complaints and he 
could have completed additional repetitions.   He walked 
around the corridors and climbed stairs very well.  

The examiner noted that in July 1991, the Veteran's 
lumbosacral spine was reported as unremarkable by the 
radiology department.  In September 1993, his lumbosacral 
spine was reported as having no change.  The examiner stated 
that the Veteran had very minimal degenerative joint disease, 
which was normal for his age group.  The examiner opined that 
the Veteran's back did not interfere with his activities of 
daily living, except perhaps, according to him, mowing his 
lawn.  In the past 10 years of working, he had taken 30 days 
off of his own time.  The examiner concluded the Veteran's 
condition was largely subjective and the objective findings 
were minimal.  The examiner diagnosed the Veteran with a low 
back strain having to do as much with his 240 pound weight 
with a 5'6" height, as it was due to arthritis, which was 
minimal and normal for his age group.

In June 2001, the Veteran underwent VA X-ray studies and was 
diagnosed with multi-level, generally quite mild, 
degenerative joint disease. 

A November 2002 VA MRI indicated mild to moderate changes of 
epidural lipomatosis involving the lower lumbar spine canal 
below the L4 level.  There was a shallow central disc 
protrusion at the L5-S1 level without compression of the 
thecal sac. The Veteran had mild congenital pedicular 
shortening.  There was no significant spinal canal stenosis.

In November 2002, the Veteran underwent a VA examination.  
The examiner noted the Veteran was service-connected for a 
lumbosacral strain, however, he had also been diagnosed in 
July 1991 as having secondary neuro-radiculitis radiating 
down his right leg.  He stated that the low back pain had 
progressed over the years and had begun radiating down his 
right leg, particularly over the last few months.  

The examiner stated that the Veteran's gait and posture were 
normal.  Muscle tone, bulk, and strength were normal in all 
muscle groups.  Knee jerk, bilaterally, was 2 and 
symmetrical; ankle jerk was 1- on the right and 1+ on the 
left.  A sensory exam was nonfocal.  An EMG test conducted in 
October 2002 showed scattered abnormalities not amounting to 
a definite diagnosis.  

The examiner diagnosed the Veteran with lumbosacral 
radiculopathy, right L5 level; congenital lumbosacral 
epidural lipomatosis; and pedicular shortening.  The examiner 
stated the Veteran had a congenital problem of the 
lumbosacral spine as described on the MRI, which was likely 
exacerbated by the 1991 lifting injury.

In a November 2002 VA addendum, the examiner stated that 
during the examination held earlier in the month, straight 
leg raising was negative and range of low back motion was 
normal.
  
In September 2004 VA treatment records, the Veteran 
complained of a flare up in his chronic lower back pain and 
upon examination, a left leg raise was painful, he  was 
unable to walk heel-toe, or bend at the waist.  He was 
walking stiffly with the use of a cane for support.  The 
examiner diagnosed the Veteran with a low back spasm.

In November 2004, the Veteran was afforded a VA examination, 
and reported an increase in his pain.  He reported it flared 
constantly every other month or so, which lasted 
approximately 2 days. Aggravating conditions were walking for 
long distances, stairs, and the weather.  Alleviating 
conditions were whirlpool, aspirin, and heat.  

The examiner stated the Veteran's spine and hips were in 
alignment without swelling, spasm, or tenderness.  His 
musculature appeared within normal limits.  His forward 
flexion was to 70 degrees and he was able to bend forward to 
approximately six inches off the ground.  He could laterally 
extend to 30 degrees and rotate to 30 degrees bilaterally.  
He was able to heel-toe, tandem walk, squat, and duck walk 
without effort.  His straight leg raises were to 90 degrees.  

His muscle strength was 5 out of 5, bilaterally, including 
his quads.  His deep tendon reflexes were 2+ and equal.  He 
had full sensation to his lower extremities, brisk capillary 
refill, and positive toe proprioception.  Two pound weights 
were placed on the Veteran's ankle and he was able to 
complete 10 leg lifts bilaterally with pain on the left side 
greater than the right.  

X-ray studies were obtained of the lateral spine and showed 
good alignment of the vertebral bodies.  The intervertebral 
disk spaces were fairly well maintained and there was no 
definite evidence of a fracture or subluxation.  The examiner 
diagnosed the Veteran with a history of a back strain.

In a March 7, 2008 VA general mental health note, the Veteran 
reported that he was now retired and enjoying time off, 
working on his boat, hot rod, and cutting wood around the 
house.  The Veteran reported his sleep and mood were good.  
He reported no anxiety, depression, or irritability, and 
stated his health overall was good.

On March 20, 2008, the Veteran was afforded a VA examination, 
and complained of continuous low back pain, which became more 
severe approximately four times per month.  He stated the 
pain worsened with excessive walking or any strenuous 
physical activity.  He reported that his pain radiated down 
his legs bilaterally and he had numbness and tightness in 
both legs and frequent cramps in the feet.  

Upon physical examination, the Veteran showed normal posture 
and ambulation.  Muscle tone and bulk was normal in both 
lower extremities. A strength examination showed full muscle 
strength in all muscle groups in both lower extremities.  
Straight leg raising was negative.  Heel-toe walking was 
normal.  Lumbosacral vertebral and paravertebral points were 
nontender to palpation.  Deep tendon reflexes showed 1+ knee 
jerk bilaterally and 1 ankle jerk bilaterally.  

A sensory examination showed decreased pinprick in the right 
lateral foot.  The examiner diagnosed a history of a low back 
injury; chronic post traumatic low back pain; congenital 
lumbosacral spine lipomatosis and pedicular shortening per 
the MRI; and, most likely acquired lumbosacral degenerative 
disc disease with clinical evidence of right S1 
radiculopathy.

In a March 30, 2008 VA examination to reevaluate the 
Veteran's lumbosacral spine disorder, the examiner noted 
straight leg raising to 80 degrees four times in both legs 
with no pain, weakness, fatigue or lack of endurance.  Deep 
tendon knee jerk was 3+ bilaterally and ankle jerk was 2+ 
bilaterally.  On standing, the Veteran could rise on his toes 
three times and back on his heel three times without any 
difficulty.  

Forward flexion was 0 to 90 degrees; extension was 0 to 30 
degrees; left and right lateral flexion was 0 to 30 degrees; 
and left and right lateral rotation was 0 to 30 degrees, all 
were completed four times with no pain, weakness, fatigue or 
lack of endurance.  The Veteran had complaints of one to two 
times per week in which he had severe pain radiating down his 
left leg that impaired his ability to function for 
approximately two days, subsequently, the difficulty 
subsided, as well as the radiation.  He did not use assistive 
devices.  He was now retired from his second job and routine 
daily activities were not at all impacted.  There was 
stiffness in the joint but no significant pain.  Repetitive 
uses did not increase the pain, weakness, fatigue, or lack of 
endurance.  

There was no evidence of any functional impairment; or 
sensory or motor deficit, other than known sciatic pain in 
the left leg.  There was no history of incapacitating 
episodes.  The examiner stated there was clinical evidence of 
herniated intervertebral disc with sciatic neuralgia.  It was 
as likely as not that this difficulty was due to and 
aggravated by his service-connected back disability.
 
In a September 2008 VA examination the examiner noted the 
Veteran was evaluated several months ago for a back strain.  
The Veteran walked from the waiting room to the examining 
room with no pelvic tilt or limp.  Straight leg raising 
bilaterally was carried out to 50 degrees, extension was 0 to 
30 degrees, left and right lateral flexion and rotation was 0 
to 30 degrees, all of the above, four times, with no pain, 
weakness, fatigue or lack of endurance.  

The examiner stated that a review of the claims file had 
brought to his attention progressive evidence of stenosis.  
The examiner noted that although the Veteran had not reported 
any incapitating episodes, his diagnosis of a herniated 
"intravertebral disc" with radiculopathy still stood 
(italics added).  The examiner stated this was definitely 
related to his service-connected back injury.  

The examiner noted that radiculopathy was not an isolated 
finding in the leg and usually was connected with disc 
disease.  In this particular case, there were two evolving 
issues.  One was herniated disc disease, as well as 
progressive spinal stenosis.  The examiner opined that the 
Veteran's complaints of numbness and pain in his right lower 
extremity and the episodic collapse of this leg, was 
definitely service-connected to his lumbosacral spine injury, 
as well as raised the serious questions of an evolving 
demyelinating disease from the claims file.

In December 2008 VA treatment records, the Veteran reported 
he was not having any pain.

In March 2009 VA treatment records, the Veteran was seen for 
a routine visit and reported he was not having any pain and 
was active, to include working in his yard and chopping wood.

Analysis

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 
5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2009). 

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the Veteran. In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation. If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 
10, 2000); see also 38 C.F.R. § 3.114.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome). The criteria for 
rating diseases and injuries of the spine were also amended.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1) (2009).  (The Board notes that the Veteran was 
assigned separate 10 percent disability ratings for 
radiculopathy of his left and right lower extremity in a 
December 2009 rating decision).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2009).

The Veteran was notified of the newly enacted rating 
provisions in a September 2008 letter. 

Prior to the effective date of the revised rating criteria, 
the Veteran's back disorder was evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, pertaining to a lumbosacral 
strain. 

Under that provision, a 10 percent rating is for application 
where there is characteristic pain on motion.  Muscle spasm 
on extreme forward bending or loss of lateral spine motion is 
assigned a 20 percent disability rating.  Severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is assigned a 40 percent disability rating. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Examiners have found that the Veteran's spine is in alignment 
and hence, it cannot be concluded that there is listing to 
the opposite side.  He has also been consistently found to 
have no loss of lateral motion.  While there is a loss of 
forward bending, this is noncompensable under current rating 
criteria.  Thus, it cannot be deemed "marked".  Narrowing 
or irregularity of joint spaces has been identified, but the 
Veteran has not been found to have abnormal mobility on 
forced motion.  Absent abnormal mobility on forced motion, 
the disability would have to be manifested by all of the 
other findings.  The Veteran does not have most of the 
findings needed for the 40 percent rating under Diagnostic 
Code 5295. 

The provisions of old Diagnostic Code 5292, provide a 20 
percent rating for moderate limitation of motion of the 
lumbar spine and a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The 
Veteran has been shown to have no limitation in most planes 
of motion, and noncompensable limitation of forward flexion 
if his ranges of motion are viewed in light of guidelines in 
the current rating criteria.  Given these levels of 
limitation, it cannot be found that there is severe 
limitation.

Under the revised regulations, the criteria for evaluating 
disorders of the spine, including a lumbar strain, provides 
for the assignment of disability ratings based upon a General 
Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  

This formula assigns evaluations with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by the residuals of 
the injury or disease.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, a 10 percent evaluation 
is for assignment upon a showing a forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009).

A 20 percent evaluation is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation contemplates a finding of unfavorable 
ankylosis of the entire thoracolumbar spine, a clinical 
finding not shown to be present in the veteran's case. 
Unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation. The pain and functional limitations 
caused by the lumbar strain are contemplated in the 
evaluation for the orthopedic symptomatology of the lumbar 
spine that is represented by the current 20 percent rating.  
Id.

As noted above, during the September 2008 VA examination, the 
examiner reported that ankylosis had not been shown at any 
time during the appellate period. Ankylosis is the immobility 
and consolidation of a joint. Lewis v. Derwinski, 3 Vet. App. 
259 (1992).

The Veteran does not meet the criteria for a rating in excess 
of 20 percent under the new criteria.  In order to receive a 
higher disability rating, the evidence would need to show 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

The Veteran's June 2001 and March 2008 VA examinations 
indicated forward flexion of 90 degrees.  Examiners found no 
pain on motion, and no weakness, lack of endurance or 
fatigue.  Flare-ups have not been reported.  Hence, the 
Veteran does not have additional limitation due to functional 
factors.  38 C.F.R. §§ 4.40, 4.45.

The Board considered whether an increased evaluation was 
warranted under a different diagnostic code. In this regard, 
the Board notes the Veteran's lumbar strain has not been 
diagnosed as intervertebral disc syndrome, however, the 
September  2008 VA examiner stated he stood by his diagnosis 
of a "herniated intravertebral disc with radiculopathy." 
Even the application of this Diagnostic Code to the Veteran's 
service-connected back disability would not warrant the 
assignment of an increased evaluation.  

Under old Diagnostic Code 5293 (2002), when disability from 
intervertebral disc syndrome is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The manifestations of the Veteran's disability, as discussed 
below, are essentially sensory.  The rating criteria evaluate 
a wholly sensory disability as at most moderate.  38 C.F.R. 
§ 4.123, 4.124, 4.124(a) (2009).  While these criteria are in 
the section of the rating schedule rating neurologic 
disability and the old Diagnostic Code 5293, was in the 
section dealing with musculoskeletal disability, the 
neurologic manifestations of the disability were encompassed 
in the old Diagnostic Code 5293, and the neurologic rating 
criteria provide helpful guidance in evaluating the severity 
of the Veteran's disability.  

The Veteran's back disability has also not prevented him from 
engaging in strenuous physical activity, such as chopping 
wood.  The weight of the evidence is thus against a finding 
that the Veteran has more than moderate intervertebral disc 
disease.

Currently, intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  With incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent evaluation is in order.  

Note (1) provides that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  The record does not reflect any periods of physician 
prescribed bed rest.  Examiners have specifically noted that 
there have been no incapacitating episodes.  

As noted above, the Veteran noted no disturbances of bowel or 
bladder habits, however, due to a diagnosis of radiculopathy 
of the lower extremities due to the Veteran's service-
connected low back disability, separate rating for neurologic 
manifestations were warranted and assigned in a December 2009 
rating decision. See 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
Note (1).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). The evidence is against a 
finding that the Veteran's back disability meets or 
approximates the criteria for an increased rating.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21.

Radiculopathy and Sciatic Neuropathy

The Veteran's radiculopathy is currently assigned separate 10 
percent disability evaluations for each leg under 38 C.F.R. 
§ 4.12a, Diagnostic Code 8520, as impairment of the sciatic 
nerve.

Paralysis of the sciatic nerve is rated as follows: a 10 
percent rating is warranted for mild incomplete paralysis; a 
20 percent rating is warranted for moderate incomplete 
paralysis; a 40 percent rating is warranted for moderately 
severe incomplete paralysis; a 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy; 
and an 80 percent rating is warranted for complete paralysis 
resulting in the foot dangling and dropping, no possible 
active movement of muscles below the knee, and weakened or 
(very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The rating schedule provides guidance for rating neurologic 
disabilities. With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123. 

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. Disabilities 
involving sciatic nerve impairment that are wholly sensory 
may be rated, at maximum, as moderately severe incomplete 
paralysis.  Id.

The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis. Id. Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis. 38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 38 C.F.R. § 
4.124a.

As noted above, the medical treatment records show the 
Veteran's subjective complaints of pain radiating into the 
lower extremities.  The Veteran also indicated in a September 
2008 VA examination that his right leg had unexpectedly given 
out causing him to fall, but testing has consistently shown 
normal muscle strength and intact reflexes.  The September 
2008 examiner found the Veteran's disability to be wholly 
sensory.

The Veteran has reported, fairly constant, a 4/5 on a scale 
of 10.  It did flare up at times to a 9 out of 10 and could 
last for several days to weeks.  EMG testing performed in 
November 2006 was interpreted as showing no evidence of 
lumbosacral radiculopathy or lumbosacral plexopathy, but did 
show mild diffuse polyneuropathy with predominately 
demyelinating features.  

Given the wholly sensory disability, the findings of mild 
polyneuropathy and the Veteran's activity level, the evidence 
is against a finding that the sciatic neuropathy is more than 
mild in either extremity.  A higher rating for radiculopathy 
in the lower extremities is not warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.123, 4.124a (2009).

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1). The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996). Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

As discussed above the Veteran's disability is manifested by 
limitation of motion and radicular symptoms that are 
contemplated by the rating criteria.  There has been no 
allegation or evidence of factors that are outside the rating 
schedule.  As such, referral for extraschedular consideration 
is not warranted.  

Total Disability Rating Based on Individual Unemployability

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, TDIU consideration is not warranted as there is 
no evidence or contention that the Veteran is unemployable.  
The Board acknowledges that the Veteran is unemployed because 
he voluntarily retired and there is no indication that he was 
unable to continue to work, due to the service connected back 
disability.  Hence, TDIU is not be for further consideration. 


ORDER


An increased rating for a low back disability, on the basis 
of its orthopedic manifestations, is denied.

An increased rating for a low back disability on the basis of 
radiculopathy of the left lower extremity is denied.

An increased rating for a low back disability on the basis of 
radiculopathy of the right lower extremity is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


